PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1444


RENEE L. MCCRAY,

                Plaintiff - Appellant,

           v.

FEDERAL HOME LOAN MORTGAGE CORPORATION; WELLS FARGO BANK,
N.A.; SAMUEL I. WHITE, P.C.; JOHN E. DRISCOLL, III; ROBERT E.
FRAZIER; JANA M. GANTT; LAURA D. HARRIS; KIMBERLY LANE BITT;
DEENA L. REYNOLDS, Substitute Trustees; JOHN DOES, 1-20;
WELLS FARGO HOME MORTGAGE, d/b/a America’s Servicing Company,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-01518-GLR)


Argued:   May 10, 2016                    Decided:   October 7, 2016


Before NIEMEYER and WYNN, Circuit Judges, and Thomas E.
JOHNSTON, United States District Judge for the Southern District
of West Virginia, sitting by designation.


Affirmed in part, reversed in part, and remanded by published
opinion. Judge Niemeyer wrote the opinion, in which Judge Wynn
joined.   Judge Johnston wrote a separate opinion concurring in
part and dissenting in part.


Kenzie Marie Rakes, MEYNARDIE & NANNEY, PLLC, Raleigh, North
Carolina, for Appellant.    Robert Harvey Hillman, SAMUEL I.
WHITE, PC, Rockville, Maryland; Michael S. Barranco,    TREANOR
POPE & HUGHES, P.A., Towson, Maryland, for Appellees.




                              2
NIEMEYER, Circuit Judge:

       In connection with a $66,500 loan secured by a deed of

trust    on       her    house,    Renee      McCray      commenced        this     action     for

damages       against       the    Federal         Home     Loan      Mortgage      Corporation

(“Freddie Mac”); Wells Fargo Bank, N.A., and Well Fargo Home

Mortgage (collectively, “Wells Fargo”); Samuel I. White, P.C.

(“the White Firm”); John E. Driscoll, III, Robert E. Frazier,

Jana M. Gantt, Laura D. Harris, Kimberly Lane Bitt, and Deena L.

Reynolds (collectively, “Substitute Trustees”); and John Does,

1-20, alleging that, in the administration of and collection

efforts       on    the    loan,       the   defendants         violated      the    Fair      Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.;

the Truth in Lending Act (“TILA”), id. § 1601 et seq., and the

Real    Estate          Settlement      Procedures          Act    (“RESPA”),       12    U.S.C.

§ 2601       et     seq.         The    allegations           center      primarily      on    the

defendants’ alleged failure to provide McCray with notices and

requested information as purportedly required by these statutes.

       On the defendants’ motions, the district court dismissed

McCray’s FDCPA and TILA claims and, following discovery, granted

Wells Fargo’s motion for summary judgment on her RESPA claim.

        On   appeal,       McCray       contends        (1)    that    the    district        court

erred    in       concluding       that      the    White      Firm    and    the   Substitute

Trustees,          who    were     members         of   that      firm,      were   not       “debt

collectors,” as that term is used in the FDCPA; (2) that the

                                                   3
court erred in concluding that McCray failed to allege a cause

of action under TILA when she alleged that Freddie Mac, as the

new owner of her loan, failed to provide her timely notice of

the purchase; and (3) that the court erred in concluding that

Wells    Fargo,    as   servicer     of   the   loan,    was    not    required    to

provide McCray with notice when the deed of trust was assigned

to it.

     For     the   reasons    that    follow,     we    conclude       that    McCray

adequately     alleged    that     the    White   Firm    and    the     Substitute

Trustees were “debt collectors,” as that term is used in the

FDCPA.     Accordingly, we reverse the order of dismissal of her

FDCPA claims against them and remand for further proceedings,

without suggesting whether or not those defendants violated the

FDCPA.     As to the TILA claims, we affirm.


                                          I

     In October 2005, McCray borrowed $66,500 from American Home

Mortgage    Corporation      to   refinance     her    house,   giving        American

Home a 30-year note and a deed of trust on her home in Baltimore

City, Maryland, to secure repayment of the note.                      At some point

after McCray executed the loan documents, American Home sold the

loan to Freddie Mac, and Wells Fargo was retained to service the

loan.




                                          4
       For    reasons      not       clear    from           the     record,       after    making

payments      on    her    mortgage        for        more     than    five    years,      McCray

disputed a monthly billing statement in June 2011 and sent Wells

Fargo a written request for information about the fees and costs

that   it    was    charging      and      how        it    was    maintaining       the    escrow

account on the loan.             Wells Fargo allegedly failed to respond or

responded      inadequately           to     her           request     and     her     follow-up

inquiries.

       Again for reasons not clear from the record, McCray stopped

making   payments         on   her    mortgage             after   making     the    April    2012

payment and thereby went into default, and Wells Fargo retained

the White Firm to pursue foreclosure.                          By letter dated September

28, 2012, the White Firm informed McCray that the firm had “been

instructed to initiate foreclosure proceedings to foreclose on

the mortgage on [her] property.”                       The letter concluded with the

statements:         “This is an attempt to collect a debt.                            This is a

communication from a debt collector.                              Any information obtained

will be used for that purpose.”                            (Capitalization and emphasis

modified).         A few days later, the White Firm sent McCray a more

detailed      notice      of   intent        to       foreclose,       in    which     the    firm

advised McCray that her loan payments were currently “154 days

past   due”    and     that    the     amount         required        to    cure    default    was

$4,282.91.          The    notice      also       advised          McCray    of     her    various

options.

                                                  5
      Thereafter,          several       members              of    the     White       Firm        were

substituted         as    trustees      on    the       deed       of    trust     to   facilitate

foreclosure, and in February 2013, the Substitute Trustees filed

an order to docket a foreclosure action in the Circuit Court for

Baltimore City, which McCray has resisted.                                  That proceeding is

still pending.

      Shortly        after        the    Substitute                Trustees      commenced           the

foreclosure         proceeding      in    state         court,       McCray      commenced          this

action for damages, challenging the amount of her debt and the

manner    in      which    the    defendants            administered         the     loan.          More

particularly, she alleged that the defendants “continu[ed] to

collect on an alleged debt without proper validation”; that the

defendants did not respond to written requests for information

and follow-up requests in a timely manner; that the defendants

refused      to     provide       her    with      all        the       information      that       she

requested; that she was never given notice of the assignment of

her deed of trust to Wells Fargo for purposes of servicing the

loan; and that she never received notice of the alleged sale of

the   loan     to    Freddie      Mac,       all       with    the      consequence          that    the

defendants “attempted to collect an alleged debt under false,

deceptive,        and      misleading         means       and        stated      an     inaccurate

character, amount and status of said debt.”

      Wells       Fargo     and    Freddie         Mac    filed         a   motion      to    dismiss

McCray’s complaint or, in the alternative, a motion for summary

                                                   6
judgment, and the White Firm and the Substitute Trustees filed a

motion to dismiss the complaint for failure to state a claim.

The district court granted the motions to dismiss McCray’s FDCPA

and TILA claims and, with respect to her RESPA claim, granted

summary judgment.

     In dismissing McCray’s FDCPA claim against the White Firm

and the Substitute Trustees, the district court concluded that

McCray had failed to allege sufficiently that they were “debt

collectors”     under    the   FDCPA.        The    court    distinguished      these

defendants’ role in initiating foreclosure proceedings from a

role focused on collecting the debt, explaining:

     Even when a communication includes, “This is an
     attempt to collect a debt,” it is not an attempt to
     collect a debt unless there is an express demand for
     payment and other “specific information about the
     debt, including the amount of the debt, the creditor
     to whom the debt is owed, the procedure for validating
     the debt, and to whom the debt should be paid.”
     [Blagogee v. Equity Trustees, LLC, No. 1:10-CV-13
     (GBL-IDD); 2010 WL 2933963,] at *5-6 [(E.D. Va. July
     26, 2010)].

Applying Blagogee to the alleged facts, the court concluded that

McCray    had   failed   to    “allege   any       facts    indicating   that     [the

White    Firm   and   the   Substitute       Trustees]      were   engaged   in    any

attempt to collect her debt.”

     In dismissing McCray’s FDCPA claim against Wells Fargo and

Freddie Mac, the district court concluded that those defendants




                                         7
were not subject to liability under the FDCPA because they were

“creditors, not debt collectors.”

      In dismissing McCray’s TILA claim against Freddie Mac for

failing to provide notice that it had purchased her loan, in

violation of 15 U.S.C. § 1641(g), the court noted that the cause

of   action      was    not   created      by       Congress       until    2009,    and    the

complaint, which described a 2005 loan and its sale to Freddie

Mac on an unspecified date, failed to allege that the sale to

Freddie Mac occurred after 2009.                      In addition, the court noted

that, while McCray was notified in October 2011 that Freddie Mac

was the owner of her loan, she failed to bring her TILA claim

until      May    23,     2013,     beyond          TILA’s     one-year           statute     of

limitations.

      In    dismissing        her   TILA    claim          against        Wells    Fargo    for

failing     to    provide     notice    that         the    deed     of    trust    had     been

assigned to it, the court explained that because Wells Fargo

received only a “beneficial interest” as necessary to service

the loan and not legal title, the assignment did “not implicate”

the notification requirement in § 1641(g).

      After discovery on the remaining RESPA claim against Wells

Fargo,     the    district     court    granted            Wells    Fargo’s       motion    for

summary judgment.




                                                8
       From the district court’s final judgment dated March 27,

2015,    McCray    filed       this    appeal,       presenting    three     distinct

issues, which we now address.


                                             II

       McCray    contends      first   that       the   district   court    erred    in

concluding that her complaint failed to allege sufficient facts

to establish that the White Firm and the Substitute Trustees

were “debt collectors” subject to the FDCPA’s regulation.                           She

maintains       that     the    complaint          sufficiently    alleged      these

defendants’ debt collection role when it alleged that the firm

is a “debt collection law firm” that employed the Substitute

Trustees, and that the firm sent her a “Notice of Intent to

Foreclose” with the statement, “This is an attempt to collect a

debt,” before initiating a foreclosure proceeding in the name of

the Substitute Trustees and on behalf of Wells Fargo and Freddie

Mac.    She argues that these facts were sufficient to demonstrate

that    the   White     Firm    and    the       Substitute   Trustees     “regularly

collect[ed] or attempt[ed] to collect debts, [and] use[d] the

mail to send her a letter to attempt to collect a debt,” owed or

due     another,       which    qualified          those   defendants      as   “debt

collectors” under the FDCPA, 15 U.S.C. § 1692a(6).

       The White Firm and the Substitute Trustees contend that the

district court properly concluded that McCray’s complaint failed


                                             9
to allege their status as debt collectors because “McCray failed

to plead any facts indicating that [they] had made any demands

for payment, or that they in any way communicated deadlines and

penalties for McCray’s failure to make any payment.”                        (Emphasis

added).    They argue, “All of the pled actions . . . occurred in

connection with the enforcement of security interests in real

property,” rendering them “fundamentally distinct from a debt

collection activity covered under the FDCPA.”                    They explain that

a    foreclosure     action   in    Maryland      is    not   designed     “to obtain

payment    on   an    underlying        debt,”    but   rather    serves    the    more

limited role of “terminat[ing] the ownership interests of the

mortgagor in the property and . . . foreclos[ing] [her] right of

redemption by the trustee[s’] sale, so that the property can

then be transferred free and clear of the mortgagor’s interest

by the secured party.”           They contend, therefore, that “up to the

point when the actual collection of money is sought, there has

been no debt collection activity undertaken.”                    They also contend

that    their     activity    was       only     “incidental     to    a   bona    fide

fiduciary obligation” and therefore excluded from regulation by

an    exception      contained     in    the     FDCPA’s      definition    of    “debt

collector.”

       The question thus presented is whether the White Firm and

the    Substitute     Trustees,     who    regularly       pursue     foreclosure    on

behalf of creditors, were acting as “debt collectors,” as that

                                           10
term is defined by § 1692a(6), when they pursued foreclosure

against McCray after she defaulted on her loan.

     The    FDCPA    defines    the     term      “debt    collector”       to    include

generally     “any   person     [1]     who      uses     any    instrumentality       of

interstate commerce or the mails in any business the principal

purpose of which is the collection of any debts, or [2] who

regularly     collects     or     attempts         to     collect,         directly    or

indirectly, debts owed or due or asserted to be owed or due

another.”       15     U.S.C.     §    1692a(6)         (emphasis       added).       The

definition    excludes     “any       person     collecting        or   attempting     to

collect any debt owed or due or asserted to be owed or due

another to the extent such activity . . . is incidental to a

bona fide fiduciary obligation.”                Id. § 1692a(6)(F)(i).

     The FDCPA’s definition of debt collector, however, does not

include any requirement that a debt collector be engaged in an

activity by which it makes a “demand for payment,” as the White

Firm and the Substitute Trustees claim.                         They argue that the

notice   letters     and   papers      they      used    to     initiate    foreclosure

proceedings     were    somehow       to    be    distinguished          from     letters

amounting to actual debt collection efforts, maintaining that

foreclosure papers are not an attempt to collect a debt unless,

as the district court explained, they contain an “express demand

for payment or specific information about her debt.”                            (Internal

quotation marks and citation omitted).

                                           11
       As we have previously explained, however, “nothing in [the]

language      [of       the      FDCPA]    requires      that     a   debt     collector’s

misrepresentation [or other violative actions] be made as part

of an express demand for payment or even as part of an action

designed to induce the debtor to pay.”                            Powell v. Palisades

Acquisition XVI, LLC, 782 F.3d 119, 123 (4th Cir. 2014) (second

emphasis added).               To the contrary, we concluded that, “to be

actionable under . . . the FDCPA, a debt collector needs only to

have     used      a    prohibited         practice     ‘in     connection      with        the

collection of any debt’ or in an ‘attempt to collect any debt.’”

Id. at 124; see also Sayyed v. Wolpoff & Abramson, 485 F.3d 226,

229-34      (4th Cir. 2007); Wilson v. Draper & Goldberg, P.L.L.C.,

443 F.3d 373, 375-77 (4th Cir. 2006).

       In   Powell,         we      held   that    a    law     firm’s   filing       of     an

“assignment of judgment” in a debt collection action qualified

as a debt collection activity that triggered the protections of

the FDCPA.         782 F.3d at 120-21.             Similarly, in Sayyed, we held

that a motion for summary judgment filed in a debt collection

action was “subject to the provisions of [the] FDCPA.”                              485 F.3d

at 234.      And in Wilson, we held that a law firm that provided

notice      that       it     was    preparing     foreclosure        papers    and        that

thereafter      initiated           foreclosure    proceedings        could    be    a     debt

collector as defined by the FDCPA.                     443 F.3d at 374-76.           Indeed,

Wilson directly controls this case.

                                              12
       In Wilson, a lender had retained a law firm and one of its

attorneys “to foreclose on [the plaintiff’s] property due to her

alleged failure to make mortgage payments.”                         443 F.3d at 374.

The law firm and attorney wrote to the plaintiff “to announce

that she was in default on her loan and that they were preparing

foreclosure papers.”        Id.     They also sent her a “validation of

debt    notice”    pursuant    to     the         FDCPA,    which     gave   specific

information concerning the amount of debt, the identity of the

creditor, and the procedures for validating the debt.                          Id. at

374-75.    We concluded that the law firm and the attorney were

debt    collectors    under   the     FDCPA,         holding      that    “Defendants’

foreclosure action was an attempt to collect a ‘debt.’”                        Id. at

378.

       Particularly relevant to the defendants’ arguments here, in

Wilson we explicitly rejected the argument “that foreclosure by

a trustee under a deed of trust is not the enforcement of an

obligation    to     pay   money    or       a    ‘debt,’     but    is   [merely]   a

termination of the debtor’s equity of redemption relating to the

debtor’s property.”         443 F.3d at 376.                We explained that the

plaintiff’s   “‘debt’      remained      a       ‘debt’    even   after    foreclosure

proceedings commenced” and that “Defendants’ actions surrounding

the foreclosure proceeding were attempts to collect that debt.”

Id.    We also noted the consequence if that were not so:



                                         13
      Defendants’ argument, if accepted, would create an
      enormous loophole in the Act immunizing any debt from
      coverage if that debt happened to be secured by a real
      property interest and foreclosure proceedings were
      used to collect the debt. We see no reason to make an
      exception to the Act when the debt collector uses
      foreclosure instead of other methods.

Id.

      It is clear from the complaint in this case that the whole

reason that the White Firm and its members were retained by

Wells Fargo was to attempt, through the process of foreclosure,

to collect on the $66,500 loan in default.               McCray’s complaint

alleged that the White Firm is a “debt collection law firm” that

mailed her a notice of intent to foreclose, which explicitly

stated that it was attempting to collect on her debt, and that

then filed a foreclosure action against her property.                  While her

complaint referred to and described in part the notice of intent

to foreclose, the defendants included a full copy of an October

2, 2012 notice as an attachment to their motion to dismiss.

That notice provided:

      You have missed one or more payments on your mortgage
      loan or you are otherwise in default.    If you do not
      bring the loan current, otherwise cure the default, or
      reach an agreement with your mortgage company to avoid
      foreclosure (such as a loan modification, repayment
      plan,   or  other   alternative   to  foreclosure),  a
      foreclosure action may be filed in court as early as
      45 days from the date of this notice.

(Emphasis   added).        The    notice   also   included      specific    loan

information,   such   as    the    name    of   the   lender,    the    date   of



                                      14
default, and        the    total        amount    required      to    cure       the   default.

Finally, the notice included a letter detailing loan mitigation

programs, which ended with the statement, “This communication is

an attempt to collect a debt.”

       These      facts,    construed        in    the       light   most    favorable        to

McCray on a motion to dismiss under Rule 12(b)(6), indeed show

that the White Firm and its members were seeking repayment of a

debt -- i.e., attempting to collect on a debt.                               See 15 U.S.C.

§ 1692a(6).         They stated in their notice to McCray that they

were pursuing foreclosure because McCray had “missed one or more

payments.”        They noted that if McCray did not “bring the loan

current . . . such as [by] repayment . . . , a foreclosure

action    may     be   filed       in   court.”         In    addition,      they      provided

McCray with the nature of default and the amount necessary to

cure   the     default,     concluding           that    the    communication          was    “an

attempt      to   collect      a    debt.”        Thus,       all    of   the     defendants’

activities were taken in connection with the collection of a

debt or in an attempt to collect a debt.

       As to the White Firm and Substitute Trustees’ argument that

their actions in foreclosing on the property were “incidental to

[their]      fiduciary      obligation”          and     therefore        fell    within     the

definitional       exception        contained       in    § 1692a(6)(F)(i),            we    also

rejected that argument in Wilson, concluding that foreclosure



                                             15
was “central” to the trustee’s fiduciary obligation under the

deed of trust.        Id. at 377.

       The White Firm and the Substitute Trustees argue in the

alternative      that    even    if   they     acted   as   debt   collectors,     any

violations of the FDCPA that they might have committed were not

material.       But the district court did not reach this argument,

and we decline to address it on appeal.

       In sum, we hold that McCray’s complaint adequately alleges

that   the   White      Firm    and   the      Substitute    Trustees      were   debt

collectors      and     that    their    actions       in   pursuing    foreclosure

constituted a step in collecting debt and thus debt collection

activity that is regulated by the FDCPA.


                                          III

       McCray    also    contends       that     the   district    court   erred   in

dismissing her claim against Freddie Mac, asserting that Freddie

Mac violated TILA, 15 U.S.C. § 1641(g), by failing to give her

notice of its purchase of her loan.                    Section 1641(g) provides

that “not later than 30 days after the date on which a mortgage

loan is sold or otherwise transferred or assigned to a third

party, the creditor that is the new owner or assignee of the

debt shall notify the borrower in writing of such transfer.”

Id. § 1641(g)(1).              Congress added this provision to TILA in




                                            16
2009.     See Helping Families Save Their Homes Act of 2009, Pub.

L. No. 111-22, § 404(g), 123 Stat. 1632, 1658 (2009).

      The district court dismissed this claim against Freddie Mac

on the ground that McCray failed to “allege any sale, transfer,

or assignment of her loan to Freddie Mac after Congress amended

TILA to require notice.”            The court concluded alternatively that

because Wells Fargo informed McCray by a letter dated October

25,   2011,    that    Freddie      Mac    was    the    “investor”    on   the   loan,

McCray had notice of her claim as of that time and was therefore

barred    by   the    statute’s      one-year      limitations       period,   see    15

U.S.C. § 1640(e), since she did not file the claim until May

2013.

      McCray     provides      no    challenge          to   the    district   court’s

conclusion that she failed to state her claim because she failed

to allege the sale of her loan after 2009. ∗                   And with respect to

the   district       court’s   alternative         ruling     on    limitations,     she

argues that the October 25, 2011 letter was not part of her

complaint but was attached to the defendants’ motion to dismiss.

Because    the   court     ruled      on    the    motion      to    dismiss   without

converting the motion to one for summary judgment, she maintains


      ∗Indeed, in a letter dated January 10, 2012, from Wells
Fargo to McCray, which was part of the summary judgment record,
Wells Fargo informed McCray that her loan was “sold on the
secondary market to Federal Home Loan Mortgage Corporation,
known as Freddie Mac, on November 14, 2005.”


                                            17
that it erred, failing to give her a reasonable opportunity to

present    her   response.     In   her    affidavit    in    support     of   her

response, McCray did, however, state that she received a letter

from Wells Fargo in December 2011, which again repeated the fact

that “[t]he investor/noteholder for this loan is [Freddie Mac].”

     Inasmuch as McCray has failed to challenge the district

court’s ruling that she failed to allege a transaction after the

notice requirement was added in 2009, we affirm the district

court’s decision.        See United States ex rel. Ubl v. IIF Data

Solutions, 650 F.3d 445, 456 (4th Cir. 2011) (“[T]he failure of

a party in its opening brief to challenge an alternate ground

for a district court’s ruling given by the district court waives

that challenge” (quoting Rodriguez v. Hayes, 591 F.3d 1105, 1118

n.6 (9th Cir. 2010))); Sapuppo v. Allstate Floridian Ins. Co.,

739 F.3d 678, 680 (11th Cir. 2014) (“When an appellant fails to

challenge properly on appeal one of the grounds on which the

district    court     based   its   judgment,   he     is     deemed    to     have

abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed”).          And similarly, because McCray

seems to concede that at least as of December 2011, she had

notice that Freddie Mac was the owner of her loan, we affirm the

district    court’s    alternative    conclusion       that    the     claim   was

barred by TILA’s one-year statute of limitations.



                                      18
                                               IV

       Finally, McCray contends that the district court erred in

dismissing her claim against Wells Fargo for failing to give her

notice      of    the   assignment       of     the       deed    of   trust    to      it,   in

violation of 15 U.S.C. § 1641(g).                     While the complaint alleges

that Wells Fargo was assigned an interest in the deed of trust,

the court dismissed McCray’s claim because Wells Fargo received

only   a    “beneficial        interest,       not    legal       title,”      in    order    to

service     the    loan.        The    court    concluded         that   such       a   limited

assignment does not implicate § 1641(g).

       On appeal, McCray concedes that “the statute is usually

interpreted       to    mean    that    notice       is    required      only   when       legal

title to the debt obligation is transferred.”                               See 12 C.F.R.

§ 1026.39(a)(1); see also 15 U.S.C. § 1641(g) (providing that,

within 30 days after “the date on which a mortgage loan is sold

or otherwise transferred,” the creditor “that is the new owner

or assignee of the debt” must make certain notifications to the

borrower).         She also does not challenge the district court’s

conclusion that Wells Fargo received a beneficial interest in

the deed of trust in order to service the loan.                                 Rather, she

argues that, in addition to receiving a beneficial interest, the

court could conclude that Wells Fargo also received an ownership

interest based on a line in the deed of trust that reads, “The

Note   or    a    partial      interest    in       the    Note    (together        with    this

                                               19
Security Instrument)        can   be    sold.”        (Emphasis    added).      That

statement, however, does not support her claim that the note was

in fact sold to Wells Fargo.             Instead, it indicates only that

the note could be sold.           Moreover, the inference that she seeks

would be inconsistent with her assertion that Freddie Mac was in

fact the owner and failed to give her timely notice of its

ownership.

      In short, we conclude that the district court did not err

in dismissing this claim.


                                  *      *       *

      For    the   foregoing      reasons,      we     conclude    that   McCray’s

complaint     adequately    alleges      that        the   White   Firm   and   the

Substitute Trustees were acting as “debt collectors” as that

term is defined in the FDCPA.             Our conclusion, however, is not

to be construed to indicate, one way or the other, whether they,

as debt collectors, violated the FDCPA.                    We also conclude that

the   district     court   did    not   err   in     dismissing    McCray’s     TILA

claims.     Accordingly, the judgment of the district court is


                                                               AFFIRMED IN PART,
                                                               REVERSED IN PART,
                                                                   AND REMANDED.




                                        20
JOHNSTON, District Judge, concurring in part and dissenting in
part:

       I write separately to dissent only from Part IV of the

majority’s well-reasoned opinion.            In my view, McCray’s pro se

complaint, liberally construed, sufficiently states a TILA claim

against Wells Fargo.

       McCray sued Wells Fargo under a statutory provision that

requires the new owner or assignee of a mortgage loan to notify

the borrower, in writing and within 30 days of the transfer of

the    mortgage   loan,    of   the   pertinent      details     surrounding   the

transfer and the new owner.            McCray alleges that she was not

given such notice, a circumstance that understandably made the

task    of   identifying    the   actual     owner    of   the    mortgage     loan

difficult.      That task was further complicated by the fact that

in this case, it appears that McCray’s debt obligation (as the

majority points out, the document whose transfer triggers the §

1641(g)      notice   provision),      was    uncoupled        and   transferred

separately from her deed of trust (a document which McCray does

not dispute confers only a beneficial interest insufficient on

its own to trigger § 1641(g)).           In general, the record does not

disclose details about the various transfers of McCray’s loan

documents over the years.         What is clear, however, is that Wells

Fargo received an interest in the deed of trust in 2012 and

noted that interest in the public record.                  McCray duly alleged


                                       21
Wells Fargo’s interest in the operative complaint.                      With respect

to Freddie Mac, on the other hand, McCray had nothing to go on

but   the     representations       of    the     defendants       in      this    case.

Notably, her pleading asserts that while the “defendants claim[

]   Freddie   Mac    is    the   owner   of     Plaintiff’s    Promissory         Note,”

there was nothing in the public record indicating that Freddie

Mac had ever received such an interest.

      Thus,    while       McCray’s      TILA    claims      are     based    on       the

understanding       that   Wells    Fargo      owned   her    deed    of    trust      and

Freddie Mac owned her promissory note, her fundamental assertion

was that she did not know who owned her note because she had not

been provided the requisite notice.                She then attempted to cast

a wide net by naming both of the entities who appeared to have

some interest in her mortgage loan and alleging that neither

provided her with any notice of any assignment of either her

deed of trust or her promissory note.                        Given this state of

affairs, I find the majority’s conclusion that McCray asserted

Freddie Mac to be the actual owner of her loan to be an unduly

strict reading of McCray’s pro se complaint.

      From McCray’s perspective, she knew that her deed of trust

had been transferred to Wells Fargo and that the deed could be

sold “together” with her note, based on the language of her deed

of trust.      She had no information about any transfer involving

her   debt    obligation.        Given    that    McCray     was   unaware        of   who

                                          22
actually owned her note—again because she alleges that she was

not provided statutorily-required notice of the note’s transfer—

I would draw the inference that the majority opinion does not.

That is that liberally construed, McCray’s complaint raises the

inference that the deed and the loan were transferred together

and   that    Wells     Fargo    received       an   interest     in    both.        Her

allegations against Freddie Mac are not inconsistent with that

inference     because    they     are    equivocal        at   best    and   based    on

incomplete information.           If Wells Fargo did not in fact receive

an ownership interest, and if Freddie Mac did in fact receive

such an interest prior to 2009, discovery will surely reveal

those facts.     At the pleading stage, however, I would find that

McCray has done enough to state a plausible § 1641(g) claim and

put   the     burden    on      Wells    Fargo       to    produce     the   relevant

documentation.

      Finally,    I    would    note    the     irony     of   dismissing     a   claim

alleging violation of a notice-giving provision on the basis of

its failure to identify, at the pleading stage, the party who

failed to provide such notice.                 The discovery process is well-

suited   to    accomplish       this    task,    and      under   an   appropriately

liberal construction, McCray has done enough to open discovery’s

doors.

      Accordingly, I respectfully dissent from the portion of the

majority opinion that upholds the district court’s dismissal of

                                          23
McCray’s TILA claim against Wells Fargo.   In all other respects,

I am pleased to concur in the majority opinion.




                               24